IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI
WESTERN DIVISION

R. Scott Guthrie, )

 

Plaintiff,

Case No. 19-00456-CV-W-BP 3."

Kansas City Police Board of Police
Commissioners et al.,

— ~—— See eC
§
a
QZ 2

Defendants,

PLAINTIFF’S OPPOSITION TO DEFENDANTS WIGGIN’S, PATTON’S AND THE KANSAS CITY,
MISSOURI BOARD OF POLICE COMMISSIONERS
MOTION FOR SUMMARY JUDGEMENT

Plaintiff, R. Scott Guthrie requests that this Court dismiss the Defendants Kansas City, Board of

Police Commissioners and Officers Jamiene Wiggins’ and April Patton’s Motion for Summary
Judgment. In support he states:

Introduction

Defendants’ claims of “Qualified Immunity” are belied by both the Police Coban Video of the
traffic stop in question and Defendants Wiggins’ and Patton’s own testimony. Plaintiff's U.S.C.
1983 claims for (1) Fourth Amendment — unlawful seizure, (2) Fourteenth Amendment -
age/race discrimination, and (3) failure to train/supervise against Defendants arising out
Plaintiff's November 15, 2014 traffic stop are in fact borne out by a closer look at the evidence.

Not only do the facts support the Plaintiff's claims, they meet the challenge established in

Graham v. Conner of the “severity of the crime at issue”, “whether the suspect poses an

immediate threat to the safety of the officers or other,” and “whether he is actively resisting
arrest or attempting to evade arrest by flight.” There being no serious crime, no threat nor
resisting, nor evading and a dispute of material facts, Officers Wiggins and Patton are not
entitled to Qualified Immunity and protection for the use of excessive force.
Disputed Facts

Defendant’s claim that they had “arguable probable cause” is disputed by the Polices’ own
Coban video which Plaintiff believes, while difficult to see, does indeed show his use of a turn
signal at 44'" and the Paseo. Defendant Wiggins’ own sworn testimony contradict the certainty
of this claim when she says “...1 was driving South on Paseo Blvd. around 40", 41°‘ and Paseo
and | noticed there was a car turning going South on Paseo. This was around 44°" and Paseo...”
Officer Patton says in her sworn testimony that “we pulled him over near 4-5, (sic), and Paseo”.
It is commonly held that “failure to use a turn signal” is a frequently used false claim by Police
to establish “probable cause”.

So Defendant’s Wiggins claim she could see the right rear taillight of a small car turning from
her right traveling the same direction late at night from 4 or more city blocks away is not
defensible. Justice Ginsburg noted “where the determination of reasonableness depends on
which of two conflicting stories is believed, however, there must be a trial. Once a jury finds,
under the Graham standard, that an officer’s use of force was objectively unreasonable, the
concurrence concludes that ‘there is simply no work for qualified immunity inquiry to do’.”

Defendant’s claim that “... if an officer arrests a suspect under the mistaken belief that there
is probable cause, arguable probable cause exists if the mistake is objectively reasonable” is
undermined by Defendant Wiggins’ own words when she is heard on the Police Coban video in
the patrol car saying “| just wanted to see what he’s got” indicating she had no probable cause,
rather was on a fishing expedition.

Further, Wiggins implies that Officer Patton, riding in the same patrol car, was not a witness
to the Plaintiff’s disputed use of his blinker when she says “once | noticed that, | told my
partner, this car didn’t use his blinker”.

Prolonged Traffic Stop in Extreme Weather

Defendant’s claim that “... the entire traffic stop lasted stop lasted only 13 minutes..”
neglects to mention it was 20 degrees the night of the traffic stop and the Plaintiff was dressed
only ina poly cotton shirt wearing no coat or gloves as he could not afford either at the time.

It should also be noted that the Plaintiff had turned off his car as precursor to full cooperation
and to ensure the safety of the Defendants Officers Wiggins and Patton.

The Plaintiff suffers from Thyroid disease which makes him feel cold all the time, and while
the Defendant’s surely could not have known this, they should have by exercise of their
authority taken responsibility for the Plaintiff's well being when they saw he would be exposed
to the elements. Hypothermia in 20 degree weather can set in within 10 minutes. Once it
was established that the Plaintiff “did not have a gun” he should have been allowed to roll up
the window or possibly restart his car to stay warm rather than being told “that if he moved he
would be removed from the car and arrested” further exposing him to the elements and to
harm.
Substantive Claim

Plaintiff reasserts his argument that his claims are both valid and demonstrable and that
“municipal liability has attached”. By Defendant’s own Coban video, words and sworn
statements there was no probable cause for the traffic stop in question and a clear 4°"
amendment violation of the Plaintiffs’ rights against unreasonable search and siesure.

By one of multiple sworn statements Officer Wiggins says “while | was in the patrol car
running his information, two other officers pulled alongside our patrol car and asked if we
needed assistance. We said, no, he’s just an old man, meaning we don’t feel threatened by
him”. She can be heard repeatedly referring to the Plaintiff as an “old man” and makes
reference to him as a “white dude” all the time mocking and laughing at the Plaintiff indicating
clear 14 amendment violations of age and racial discrimination.

Lastly, Plaintiffs assertion of “failure to train/supervise” is borne out with a close inspection of
Officer Wiggins personnel binder. The Kansas City, Missouri Board of Police Commissioners
should have knowvand in fact did know at the highest levels that Officer Wiggins was unfit for
duty as a police officer with the Kansas City Police Department and did in fact represent a
danger to the public and should not have been in a patrol issuing tickets, making threats or
using excessive force and torture against the public the night in question.

Plaintiff lists the following exhibits to let the “Board” speak for itself in regards to Officer
Wiggins’ fitness for duty, character and supervision/training:

A. Covban Video highlighted with arrows to show blinker usage. (Must be watched several
times paying close attention to the light flashing off the pavement.
B. One of two sworn statement from Officer Wiggins confusion of the location of the events

in question.

C. Two of two sworn statement from Officer Wiggins referencing age and lack of threat from
the Plaintiff.

D. Sworn statement form Officer Patton indicating confusion of the location of the events in
question.

E. Officer Wiggins’ termination letter from the Chief of Polices’ office for “unsatisfactory
performance”.

F. Letter from Captain Jeff Emery, Commander Employment Unit regarding “both her
Captain and Major recommend she not be eligible for rehire...”

G. Memo from Chief Forte’ overriding his own command structure to rehire Officer Wiggins
as a lateral from the KCI Police Department.

H. Memo indicating that in spite of “HR staff recommended ‘NO’ for lateral rehire , DC M
disagreed, recommended approval and Chief approved”.
|. Failed to pass a polygraph — “No opinion could be rendered regarding the truthfulness of
applicant’s answers to relevant questions due to physiological responses that were
inconclusive in nature and could not be evaluated”.

J. Reprimand for failure to follow procedure in the Sofia Salva case by properly notifying a
supervisor of prisoner Salva’s dire medical condition and potential loss of the life her
unborn child.

K. Memorandum further explaining Officers Wiggins’ role in the Sofia Salva case and her
indifference to her calls for hospital care by “...provided Ms. Salva with tampons...”.

L. Sworn statement of Officer Wiggins regarding acknowledging Ms. Salva’s claim that she
did in fact tell officer Wiggins she needed to go to the hospital and that she only offered
her tampons.

M. Letter from DC Nichols assailing Officer Wiggins lack of character and basic humanity
and complete indifference to the suffering of others.

N. Memo Chief Nichols”... recommending a letter of reprimand” for Officer Wiggins role in
the Sofia Salva case.

O. Memo from the FBI indicating Officer Wiggins “... failed to disclose a prior arrest”.

P. Application indicating short tenure in the Missouri State Highway Patrol academy.

Q. Application form indicating “...(Officer Wiggins) has learned from her mistakes in the
academy”.

R. Application form indicating concern that Officer Wiggins may have been released from
previous employment “...because of unsatisfactory performance”.

S. Application memo indicating that Officer Wiggins did not maintain valid license and
registration on her car during the application process to be a member of the KCPD.

T. Application memo that indicates Officers Wiggins did not maintain a Valid driver’s license

during the application process to become a member of the KDPD.

Letter of write up regarding “Accidental Discharge of Firearm by Recruit Wiggins”.

V. Evaluation memorandum indicating “inappropriate” laughing at prisoners in her charge
which is consistent with Officer Wiggins’ raucous laughter in the patrol car mocking the
Plaintiff “...are my civil rights being violated here”!

W. Farmer’s Almanac recording temperature on November 15, 2014 as 17.1 degrees.

S

Respectfully Submitted,

/s/ Scott Guthrie

Date: December 6, 2019

CC: Ms. Diane Peters — Assistant Attorney General
